UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13984 MERIDIAN WASTE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 12540 Broadwell Road, Suite 2104 Milton, GA30004 (Address of principal executive offices) 12540 Broadwell Road, Suite 1203 Milton, GA 30004 (Previous address of principal executive offices) 678-871-7457 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of November 16, 2015, there were 17,658,644shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Meridian Waste Solutions, Inc. Consolidated Balance Sheet September 30, December 31, (UNAUDITED) ASSETS Current Assets Cash $ $ Accounts receivable, trade, net Employee advance 37 Prepaid expenses Other current assets Total Current Assets Property and Equipment, net of accumulated depreciation of $2,167,917 and $956,315 respectively Other Assets Investment in related party affiliate - Capitalized software - Customer list, net of accumulated amortization of $3,968,778 and $1,867,660 respectively Deposits Loan fees, net of accumulated amortization of $23,900 and $11,247 respectively Non-compete, net of accumulated amortization of $42,500 and $20,000 respectively Website, net of accumlated amortization of $2,320 and $232 respectively Total Other Assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS' EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued expenses Notes payable Deferred compensation Deferred revenue Convertible notes due related parties, includes put premiums Operating line of credit and capital expenditure line of credit - Current portion - long term debt Total Current Liabilities Derivative liability - stock warrants - Derivative liability - interest rate swap - Long-term notes payable Less:current portion - long term debt Total Liabilities Shareholders' Equity Preferred Series A stock, par value $.001, 51 shares authorized, issued and outstanding - - Preferred Series B stock, par value $.001, 71,210 shares authorized, issued and outstanding 71 71 Common stock, par value $.025, 75,000,000 shares authorized, 16,028,644 and 9,963,418 shares issued and outstanding, respectively Treasury stock, at cost (230,000 shares) ) ) Additional paid in capital Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ 3 Meridian Waste Solutions, Inc. Consolidated Statement of Operations Three Months Ended Nine Months Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Revenue Software sales $
